Citation Nr: 1521436	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  03-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether the recoupment of disability severance pay by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $8,253.80 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to May 1999.  On April 24, 2000, he was discharged from the temporary disability retirement list and awarded disability severance benefits.

This matter was last before the Board of Veterans' Appeals (Board) in August 2014, on appeal from a June 2003 decision of the VA Regional Office (RO) in Los Angeles, California.  In August 2014, the Board vacated its prior October 2004 decision that the full amount of the Veteran's disability severance pay was subject to recoupment.  

The Veteran testified in August 2004 before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  Although the Veterans Law Judge who conducts a hearing in an appeal is supposed to participate in making the final determination of the claim (38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2014)), the Veteran was offered another hearing and refused.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2004 decision, the Board determined that recoupment of the full amount, rather than the after-tax amount (as required by VA regulation, 38 C.F.R. § 3.700(a)(3)) of the Veteran's severance benefits was proper.  The Board has vacated the October 2004 decision as a result of that error.  As the claims file does not reflect the after-tax amount of the severance benefit payment, an audit is required to determine the proper (after-tax) recoupment amount. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit of the Veteran's account to determine the following the amount of special separation benefits paid to the Veteran ($ 8,253.80) less the amount of Federal income tax withheld from that payment.  Refer to the pertinent Internal Revenue Service regulation at 26 C.F.R. § 31.3402(g) -1(a)(7)(iii).

2.  Subsequently re-adjudicate the appeal.  If it remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative, if any, the opportunity to respond, prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


